                                                                 Case 8:20-ap-01049-SC          Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02            Desc
                                                                                                 Main Document    Page 1 of 9


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Defendants
                                                                  6

                                                                  7                               UNITED STATES BANKRUPTCY COURT
                                                                  8                                CENTRAL DISTRICT OF CALIFORNIA
                                                                  9                                         SANTA ANA DIVISION
                                                                 10 In re                                                Case No. 8:19-bk-13560-SC
                                                                 11 EAGAN AVENATTI, LLP,                                 Chapter 7
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002
                             3200 Park Center Drive, Suite 250




                                                                 12                                     Debtor.          Adv. No. 8:20-ap-01049-SC
                               Costa Mesa, California 92626




                                                                 13                                                      STIPULATION FOR PROTECTIVE
                                                                    RICHARD A. MARSHACK, CHAPTER 7                       ORDER CONCERNING ORDER
                                                                 14 TRUSTEE FOR EAGAN AVENATTI, LLP,                     GRANTING IN PART AND DENYING IN
                                                                                                                         PART DEFENDANTS' MOTION FOR
                                                                 15                                    Plaintiff,        ORDER COMPELLING JAMS TO
                                                                                                                         PRODUCE DOCUMENTS PURSUANT
                                                                 16               v.                                     TO FEDERAL RULE OF CIVIL
                                                                                                                         PROCEDURE 37
                                                                 17 ALEDMI, LLC, an administratively dissolved
                                                                    Washington limited liability company; ALAN
                                                                 18 CHAFEE, as successor in interest to
                                                                    ALEDMI, LLC; EDWIN SPAUNHURST, as
                                                                 19 successor in interest to ALEDMI, LLC;
                                                                    MICHAEL WHITE, as successor in interest to
                                                                 20 ALEDMI, LLC;

                                                                 21                                 Defendants.
                                                                 22

                                                                 23 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

                                                                 24 JUDGE:

                                                                 25               Defendants Aledmi, LLC, Alan Chafee, Edwin Spaunhurst, and Michael White
                                                                 26 (collectively, the "Defendants"), plaintiff Richard A. Marshack, Chapter 7 Trustee (the "Plaintiff")

                                                                 27 for Eagan Avenatti, LLP (the "Debtor"), and non-parties Jason Frank Law, PLC and Jason M.

                                                                 28

                                                                      2882798.1                                                                            STIPULATION
                                                                 Case 8:20-ap-01049-SC         Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02                Desc
                                                                                                Main Document    Page 2 of 9



                                                                  1 Frank (together, the "JFL Parties"), enter into this Stipulation for Protective Order Concerning

                                                                  2 Order Granting In Part and Denying In Part Defendants' Motion for Order Compelling JAMS to

                                                                  3 Produce Documents Pursuant to Federal Rule of Civil Procedure 37 (the "Stipulation").

                                                                  4 Defendants, Plaintiff and the JFL Parties shall each be referred to individually as a "Party" and

                                                                  5 collectively as the "Parties." In support of the Stipulation, the Parties refer to the following

                                                                  6 recitals:

                                                                  7

                                                                  8                                               RECITALS

                                                                  9               A.   On September 13, 2019, the Debtor filed its voluntary petition under Chapter 7 of

                                                                 10 the Bankruptcy Code.

                                                                 11               B.   On July 21, 2020, the Trustee filed the Second Amended Complaint for Avoidance
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002
                             3200 Park Center Drive, Suite 250




                                                                 12 and Recovery of Voidable Transfers [Docket No. 19] against the Defendants.
                               Costa Mesa, California 92626




                                                                 13               C.   On September 10, 2020, the Defendants filed the Defendants' Answer to Second

                                                                 14 Amended Complaint for Avoidance and Recovery of Voidable Transfers and Affirmative Defenses

                                                                 15 [Docket No. 30].

                                                                 16               D.   On March 1, 2021, the Defendants caused a third party subpoena to be served on

                                                                 17 JAMS, Inc. ("JAMS").

                                                                 18               E.   On July 29, 2021, the Court held a hearing on the Defendants' motion for an order

                                                                 19 compelling JAMS to produce documents pursuant to Federal Rule of Civil Procedure 37 [Docket

                                                                 20 No. 58].

                                                                 21               F.   On August 23, 2021, the Court entered the Order Granting In Part and Denying In

                                                                 22 Part Defendants' Motion for Order Compelling JAMS to Produce Documents Pursuant to Federal

                                                                 23 Rule of Civil Procedure 37 [Docket No. 84] (the "Order"). The Order provides, among other

                                                                 24 things, that Mr. Frank shall produce the "Arbitration File" to counsel for the Defendants and the

                                                                 25 Plaintiff. (See Order at ¶ 3.)

                                                                 26               G.   On the basis that the documents requested from JAMS concern a private lawsuit

                                                                 27 relating to financial information of the Debtor and the JFL Parties, the JFL Parties have requested,

                                                                 28

                                                                      2882798.1                                          2                                    STIPULATION
                                                                 Case 8:20-ap-01049-SC           Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02               Desc
                                                                                                  Main Document    Page 3 of 9



                                                                  1 and the Defendants and Plaintiff have agreed, to a protective order allowing the JFL Parties to

                                                                  2 mark documents from the Arbitration File (as defined in the Order) "CONFIDENTIAL" in

                                                                  3 accordance with the stipulated provisions below.

                                                                  4               WHEREFORE, the Parties have agreed to enter into this Stipulation for the following

                                                                  5 terms of confidentiality as to the Arbitration File only, subject to the entry of an order of the Court

                                                                  6 approving such terms.

                                                                  7

                                                                  8                                               STIPULATION

                                                                  9               1.     Protected Material. Documents from the Arbitration File produced in response to

                                                                 10 the subpoena on JAMS may be marked as “CONFIDENTIAL” by the JFL Parties, in which case it

                                                                 11 will be considered “Protected Material.”
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002
                             3200 Park Center Drive, Suite 250




                                                                 12               2.     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                               Costa Mesa, California 92626




                                                                 13 produced in connection with this Action only for prosecuting, defending, or attempting to settle this

                                                                 14 Action. Such Protected Material may be disclosed only to the categories of persons and under the

                                                                 15 conditions described in this Order. When the Action has been terminated, a Receiving Party must

                                                                 16 comply with the provisions below regarding “Final Disposition.”

                                                                 17               3.     Disclosure of “CONFIDENTIAL” Information or Items.                Unless otherwise

                                                                 18 ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

                                                                 19 disclose any information or item designated “CONFIDENTIAL” only to:

                                                                 20
                                                                                         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                 21
                                                                                                employees of said Outside Counsel of Record to whom it is reasonably
                                                                 22
                                                                                                necessary to disclose the information for this Action;
                                                                 23
                                                                                         (b)    the officers, directors, and employees (including in-house counsel) of the
                                                                 24
                                                                                                Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                 25
                                                                                         (c)    Experts of the Receiving Party to whom disclosure is reasonably necessary
                                                                 26
                                                                                                for this Action and who have signed the “Acknowledgment and Agreement
                                                                 27
                                                                                                to Be Bound” by this Order;
                                                                 28

                                                                      2882798.1                                            3                                    STIPULATION
                                                                 Case 8:20-ap-01049-SC        Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02                  Desc
                                                                                               Main Document    Page 4 of 9



                                                                  1                    (d)   the Court and its personnel, including by filing it with the Court in this

                                                                  2                          Action;

                                                                  3                    (e)   court reporters and their staff;

                                                                  4                    (f)   professional jury or trial consultants, mock jurors, and Professional Vendors

                                                                  5                          to whom disclosure is reasonably necessary for this Action and who have

                                                                  6                          signed the “Acknowledgment and Agreement to Be Bound” by this Order;

                                                                  7                    (g)   the author or recipient of a document containing the information or a

                                                                  8                          custodian or other person who otherwise possessed or knew the

                                                                  9                          information;

                                                                 10                    (h)   during their depositions, witnesses, and attorneys for witnesses, in the

                                                                 11                          Action to whom disclosure is reasonably necessary provided so long as such
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002
                             3200 Park Center Drive, Suite 250




                                                                 12                          individuals will not be permitted to keep any Protected Material unless they
                               Costa Mesa, California 92626




                                                                 13                          sign the “Acknowledgment and Agreement to Be Bound” by this Order; and

                                                                 14                    (i)   any mediator or settlement officer, and their supporting personnel, mutually

                                                                 15                          agreed upon by any of the parties engaged in settlement discussions.

                                                                 16               4.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                                                                 17 OTHER LITIGATION. If a Party is served with a subpoena or a court order issued in other

                                                                 18 litigation that compels disclosure of documents or any information from the Arbitration File

                                                                 19 marked “CONFIDENTIAL,” by the JFL Parties in accordance with Paragraph 1, that Party must:

                                                                 20                    (a)   Promptly notify in writing the Designating Party. Such notification shall

                                                                 21                          include a copy of the subpoena or court order;

                                                                 22                    (b)   Promptly notify in writing the party who caused the subpoena or order to issue

                                                                 23                          in the other litigation that some or all of the material covered by the subpoena

                                                                 24                          or order is subject to this Protective Order. Such notification shall include a

                                                                 25                          copy of this Stipulated Protective Order; and

                                                                 26                    (c)   Cooperate with respect to all reasonable procedures sought to be pursued by

                                                                 27                          the Designating Party whose Protected Material may be affected. If the

                                                                 28

                                                                      2882798.1                                           4                                    STIPULATION
                                                                 Case 8:20-ap-01049-SC         Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02                Desc
                                                                                                Main Document    Page 5 of 9



                                                                  1                           Designating Party timely seeks a protective order, the Party served with the

                                                                  2                           subpoena or court order shall not produce any information designated in this

                                                                  3                           action as “CONFIDENTIAL” before a determination by the court from which

                                                                  4                           the subpoena or order issued, unless the Party has obtained the Designating

                                                                  5                           Party’s permission. The Designating Party shall bear the burden and expense

                                                                  6                           of seeking protection in that court of its confidential material and nothing in

                                                                  7                           these provisions should be construed as authorizing or encouraging a

                                                                  8                           Receiving Party in this Action to disobey a lawful directive from another

                                                                  9                           court.

                                                                 10               5.   Right to Further Relief. Nothing in this Order abridges the right of any person to

                                                                 11 seek its modification by the Court in the future.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002
                             3200 Park Center Drive, Suite 250




                                                                 12               6.   Filing Protected Material. A Party that seeks to file under seal any Protected
                               Costa Mesa, California 92626




                                                                 13 Material must comply with Local Bankruptcy Rule 5003-2. Protected Material may only be filed

                                                                 14 under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                                                 15 issue. If a Party's request to file Protected Material under seal is denied by the court, then the

                                                                 16 Receiving Party may file the information in the public record unless otherwise instructed by the

                                                                 17 court. A Receiving Party is not required to seek permission to file Protected Material under seal in

                                                                 18 order to file such Protected Material with the Court for use in connection with the Action.

                                                                 19               7.   Final Disposition. Within 60 days after the final disposition of this Action, each

                                                                 20 Receiving Party must destroy all Protected Material. As used in this subdivision, “all Protected

                                                                 21 Material” includes all copies, abstracts, compilations, summaries, and any other format reproducing

                                                                 22 or capturing any of the Protected Material. The Receiving Party must submit a written certification

                                                                 23 to the Designating Party by the 60-day deadline that (a) identifies (by category, where appropriate)

                                                                 24 all the Protected Material that was destroyed and (b) affirms that the Receiving Party has not retained

                                                                 25 any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of

                                                                 26 the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

                                                                 27 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                                 28

                                                                      2882798.1                                          5                                     STIPULATION
                                                                 Case 8:20-ap-01049-SC         Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02            Desc
                                                                                                Main Document    Page 6 of 9



                                                                  1 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                                                  2 and expert work product, even if such materials contain Protected Material.

                                                                  3               8.   Remedies for Violation of Order. Any violation of this Order may be punished by

                                                                  4 any and all appropriate measures including, without limitation, contempt proceedings and/or

                                                                  5 monetary sanctions.

                                                                  6
                                                                      DATED: September 9, 2021                 SMILEY WANG-EKVALL, LLP
                                                                  7

                                                                  8
                                                                  9                                            By:       /s/ Michael L. Simon
                                                                                                                     ROBERT S. MARTICELLO
                                                                 10                                                  MICHAEL L. SIMON
                                                                 11                                                  Attorneys for Defendants
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 DATED: September 8
                                                                                     _, 2021                   LANDAU LAW LLP
                               Costa Mesa, California 92626




                                                                 13

                                                                 14
                                                                                                               By:
                                                                 15                                                  JACK A. REITMAN
                                                                                                                     Special Litigation Attorneys for
                                                                 16                                                  Plaintiff Richard A. Marshack,
                                                                                                                     Chapter 7 Trustee for Eagan Avenatti, LLP
                                                                 17
                                                                      DATED: September _, 2021                 FRANK SIMS STOLPER, LLP
                                                                 18

                                                                 19

                                                                 20                                            By:
                                                                                                                     JASON M. FRANK
                                                                 21                                                  SCOTT H. SIMS
                                                                                                                     Attorneys for Non-Parties JASON FRANK LAW,
                                                                 22                                                  PLC and JASON M. FRANK
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2882798.1                                        6                                  STIPULATION
Case 8:20-ap-01049-SC   Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02   Desc
                         Main Document    Page 7 of 9
                                                                 Case 8:20-ap-01049-SC       Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02               Desc
                                                                                              Main Document    Page 8 of 9



                                                                  1

                                                                  2
                                                                                                                 EXHIBIT A
                                                                  3
                                                                                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                  4

                                                                  5
                                                                            I, _____________________________ [full name], of _________________ [full address],
                                                                  6 declare under penalty of perjury that I have read in its entirety and understand the Stipulated
                                                                    Protective Order that was issued by the United States Bankruptcy Court for the Central District of
                                                                  7
                                                                    California on [date] in the case of Richard Marshack v. Aledmi, LLC et al., Adv. No. 8:20-ap-
                                                                  8 01049-SC. I agree to comply with and to be bound by all terms of the Stipulation for Protective
                                                                    Order (the "Stipulation") and the Order approving such Stipulation (the "Order"), and I understand
                                                                  9 and acknowledge that failure to so comply could expose me to sanctions and punishment,

                                                                 10 including contempt. I solemnly promise that I will not disclose in any manner any information or
                                                                    item that is subject to the Stipulation and the Order to any person or entity except in strict
                                                                 11 compliance with the provisions of the Order.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002
                             3200 Park Center Drive, Suite 250




                                                                 12        I further agree to submit to the jurisdiction of the United States Bankruptcy Court for the
                               Costa Mesa, California 92626




                                                                    Central District of California for the purpose of enforcing the terms of the Stipulation and the
                                                                 13 Order, even if such enforcement proceedings occur after termination of this action. I hereby

                                                                 14 appoint __________________________ [full name] of
                                                                    _______________________________________ [full address and telephone number] as my
                                                                 15 California agent for service of process in connection with this action or any proceedings related to
                                                                    enforcement of the Stipulation and the Order.
                                                                 16
                                                                    Date: ______________________________________
                                                                 17
                                                                    City and State where signed: _________________________________
                                                                 18

                                                                 19
                                                                      Printed name: _______________________________
                                                                 20

                                                                 21
                                                                      Signature: __________________________________
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2882798.1                                        7                                   STIPULATION
        Case 8:20-ap-01049-SC                      Doc 86 Filed 09/09/21 Entered 09/09/21 12:07:02                                     Desc
                                                    Main Document    Page 9 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                3200 Park Center Drive, Suite 250, Costa Mesa, CA. 92626

A true and correct copy of the foregoing document entitled (specify): Stipulation for Protective Order Concerning
Order Granting in Part and Denying in Part Defendants' Motion for Order Compelling JAMS to
Produce Documents Pursuant to Federal Rule of Civil Procedure 37 will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
9/9/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Jessica R MacGregor jmacgregor@longlevit.com, lmyers@longlevit.com
       Richard A Marshack (TR) pkraus@marshackhays.com,
        rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
       Jack A. Reitman jareitman@landaufirm.com,
        srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
       Michael Simon msimon@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 9/9/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

The Honorable Scott C. Clarkson
U.S. Bankruptcy Court
Ronald Reagan Federal Building
411 W. Fourth Street, Suite 5130
Santa Ana, CA 92701

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/9/2021                 Lynnette Garrett                                                      /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
